COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
 
                                        NO.
2-09-257-CR
 
 
BRUCE
J. COSSETT                                                             APPELLANT
A/K/A FRANCIS CAHILL
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
             FROM THE 16TH
DISTRICT COURT OF DENTON COUNTY
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
 
                                              ------------




Appellant Bruce J. Cossett a/k/a Francis Cahill
was convicted of murder in 1978.  In April
2009, he filed a pro se motion for new trial, claiming that A[n]ewly
discovered information has come to light which will conclusively confirm [his]
original defense.@ 
In June 2009, appellant filed a notice of appeal from Athe
Order dated sometime within the past 30 days.@  On July 24, 2009, we notified appellant of
our concern that we lacked jurisdiction over this appeal because the trial
court had not entered any appealable orders, and we stated that the appeal may
be dismissed for want of jurisdiction unless appellant or any party desiring to
continue the appeal files with the court a response showing grounds for
continuing the appeal.  Appellant filed a
response, but it does not show grounds for continuing the appeal.
Because we generally have jurisdiction to
consider an appeal in a criminal case only when there has been a judgment of
conviction, and appellant has not shown grounds for continuing the appeal, we
dismiss the appeal for want of jurisdiction. 
See McKown v. State, 915 S.W.2d 160, 161 (Tex. App.CFort
Worth 1996, no pet.); Rohr v. State, Nos. 02-09-00004-CR,
02-09-00005-CR, 02-09-00006-CR, 2009 WL 806914, at *1 (Tex. App.CFort
Worth Mar. 26, 2009, no pet.) (mem. op., not designated for publication); see
also Tex. R. App. P. 26.2(a)(1), 43.2(f).
PER
CURIAM
 
PANEL:  MEIER, J.; CAYCE, C.J.; and LIVINGSTON, J.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:  August 21, 2009




[1]See Tex. R. App. P. 47.4.